His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
This is an appeal taken by an endorser from a j'udgment against him upon certain promissory notes..
*373Opinion and decree, June 11th, 1917.
Rehearing refused, July 17th, 1917.
Writ granted October 30th, 1917 (142 L. 973.)
He claims that he is not liable because the notes were not protested when dishonored, and that he received no notice of such dishonor.
The notes bear on their face an express waiver of protest, and the uncontradicted testimony shows that this waiver was upon the notes at the time they were made.
The Negotiable Instrument Law', Act 64 of 1904, reads in part as follows:
Section 110. Where the waiver is embodied in the instrument itself, it is binding upon all parties; * * *
Section 111. A waiver of protest * * * is deemed to be a waiver not only of formal protest, but- also of presentment and notice of dishonor.
The appeal is therefore without merit.
Judgment affirmed.